On Motion to Dismiss

SUAREZ, J.
We grant the appellee’s motion to dismiss the appeal. The trial court’s order granting immediate payment of temporary child support is an appealable non-final order. See, e.g., Garcia v. Garcia, 560 So.2d 403 (Fla. 3d DCA 1990) (holding that the district court has jurisdiction to review a non-final order granting temporary child support pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii)). The notice of appeal must be filed within thirty days of rendition of the order. See Fla. R.App. P. 9.130(b). Unlike authorized and timely motions directed to a final order, however, motions for reconsideration or rehearing of non-final orders are unauthorized and, therefore, do not toll the thirty-day time limit for filing the notice of appeal. See Fla. R.App. P. 9.020(h); Decktight Roofing Sens. Inc. v. Amwest Sur. Ins., 841 So.2d 667 (Fla. 4th DCA 2003). The non-final order granting immediate payment of temporary child support was rendered on March 13, 2008. The appellant then filed a motion for rehearing or reconsideration, which did not toll the time for filing a notice of appeal of the non-final order. Decktight, 841 So.2d at 668. The trial court denied that motion on May 12, 2008. The appellant then filed his notice of appeal on June 11, 2008, more than thirty days from the March 13, 2008 rendition of the non-final order. The notice was untimely filed and this Court does not have jurisdiction to hear the appeal.
Appeal dismissed.